Exhibit 99.2 Phillips 66 Earnings Release Supplemental Data CONSOLIDATED INCOME STATEMENT Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD Revenues and Other Income Sales and other operating revenues* Equity in earnings of affiliates Net gain (loss) on dispositions 3 43 ) 2 (1 ) 4 Other income 1 9 18 17 45 1 77 4 53 Total Revenues and Other Income Costs and Expenses Purchased crude oil and products Operating expenses Selling, general and administrative expenses Depreciation and amortization Impairments - 2 ) 43 Taxes other than income taxes* Accretion on discounted liabilities 5 6 5 5 21 5 6 7 7 25 Interest and debt expense 4 3 4 6 17 13 83 74 76 Foreign currency transaction (gains) losses ) ) 18 22 ) ) 8 ) (7 ) ) Total Costs and Expenses Income before income taxes Provision for income taxes Net Income Less: net income attributable to noncontrolling interests 1 1 2 1 5 2 1 2 2 7 Net Income Attributable to Phillips 66 * Includes excise taxes on petroleum products sales: Net Income Attributable to Phillips 66 Per Share of Common Stock (dollars) Basic Diluted Average Common Shares Outstanding (in thousands) Basic Diluted SUMMARY OF INCOME (LOSS) ATTRIBUTABLE TO PHILLIPS 66 BY SEGMENT Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD R&M Midstream 61 89 ) ) 85 6 Chemicals Corporate and Other ) Consolidated SUMMARY OF INCOME (LOSS) BEFORE TAXES BY SEGMENT Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD R&M Midstream 96 ) ) 12 Chemicals Corporate and Other ) Consolidated EFFECTIVE TAX RATES 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD R&M % Midstream % Chemicals % Corporate and Other % Consolidated % 1 SPECIAL ITEMS INCLUDED IN NET INCOME ATTRIBUTABLE TO PHILLIPS 66 (AFTER-TAX) Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD R&M Gain (loss) on asset sales 2 26 ) - - - Impairments - - ) - ) ) - ) ) ) Canceled projects - - - ) ) - Pending claims and settlements - ) ) - - ) Repositioning tax impacts - ) ) - - ) Severance accrual - - ) - ) - Hurricane-related costs - ) ) Total R&M 2 26 ) ) (1 ) Midstream Impairments - ) ) - ) Pending claims and settlements - 23 23 Total Midstream - ) ) 23 ) Chemicals Impairments - ) - ) Premium on early debt retirement - ) ) - ) Repositioning tax impacts - ) - ) Total Chemicals - ) ) - ) Corporate and Other Impairments - ) ) Repositioning costs - ) Total Corporate and Other - ) Total Phillips 66 2 26 ) Refining- Regional Totals Atlantic Basin/Europe - - ) 65 ) ) 31 - ) ) Gulf Coast - Central Corridor - - - ) ) - Western/Pacific - ) ) Other Refining - - ) - ) ) - - - ) Total Refining - - ) 37 ) ) 31 - ) ) Marketing, Specialties & Other- Regional Totals Marketing, Specialties & Other- U.S. 2 26 6 - ) ) (2 ) ) Marketing, Specialties & Other- Int'l - - (3
